DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Information Disclosure Statement
The information disclosure statement filed on 1/27/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2012/0141771 A1, hereinafter “Pan”).

In regards to claim 1, Pan discloses (See, for example, Fig. 8) a structure comprising: 
a light emitting diode (LED) (15) configured to emit light having a first peak wavelength; and a phosphor configured to absorb light emitted by the LED and emit light having a second peak wavelength (See, for example, Par [0209]), 
the phosphor (30) comprising: 
a host material (YAG, See for example, Fig. 16) and a dopant (Ce, In fig. 16); 
a first external phosphor surface facing the LED (15); 
a second external phosphor surface oppositely positioned from the first external phosphor surface; 
a first phosphor region (YAG Ce = 0.5 at %, See Fig. 16) proximate to the first external phosphor surface having a first non-zero dopant concentration; and 
a second phosphor region (YAG Ce = 1.0 at %, See Fig. 16) proximate to the second external phosphor surface having a second non-zero dopant concentration greater than the first non-zero dopant concentration; and 
the phosphor is arranged such that light emitted by the LED (15) reaches the first phosphor region (YAG Ce = 0.5 at %, See Fig. 16) before the second phosphor region (YAG Ce = 1.0 at %, See Fig. 16).


In regards to claim 2, Pan discloses (See, for example, Fig. 8) that the first and second regions comprise first (YAG Ce = 0.5 at %, See Fig. 16) and second (YAG Ce = 1.0 at %, See Fig. 16) layers.

In regards to claim 3, Pan discloses (See, for example, Fig. 8) that the dopant concentration is graded between the second and first layers (See, for example, Abstract; See also Fig. 4).

In regards to claim 4, Pan discloses (See, for example, Fig. 8) that the dopant is any of Europium, Eu.sup.2+, Cerium, Ce.sup.3+ (See, for example, Pars [0144], [0168], and [0202]).

In regards to claim 5, Pan discloses that LED is configured to emit blue light and the phosphor is configured to emit yellow or green light (See, for example, Fig. 9).

In regards to claim 6, Pan discloses (See, for example, Fig. 8 and Fig. 16) the phosphor includes multiple layers of different dopant concentration (YAG Ce = 0.5 at %, See Fig. 16; and (YAG Ce = 1.0 at %, See Fig. 16). 

In regards to claim 7, Pan discloses (See, for example, Fig. 8) that the dopant concentration within each of the layers is constant and uniform (YAG Ce = 0.5 at %, See Fig. 16; and (YAG Ce = 1.0 at %, See Fig. 16).

In regards to claim 9, Pan discloses (se, for example, Fig. 8) that the phosphor is a ceramic phosphor (See, for example, Abstract; Pars [0003], [0084] …).

Claims 10, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2015/0008463 A1, hereinafter “Yoshida”).

In regards to claim 10, Yoshida discloses (See, for example, Fig. 1) a structure comprising: 
a light emitting diode (LED) and phosphor particles having an average diameter disposed in a path of light emitted by the LED, 
each phosphor particle comprising: 
a core (73, See Par [0033]) having a first non-zero dopant (tetravalent Mn) concentration and a shell (72) surrounding the core (73) having a second non-zero dopant concentration less than the first non-zero dopant concentration (See, for example, Par [0034]).

In regards to claim 15, Yoshida discloses (See, for example, Fig. 1) the dopant concentration is graded along a portion of the average diameter of each phosphor particle (Tetravalent Mn decreases toward the surface…, See, for example, Fig. 1).

In regards to claim 17, Yoshida discloses (See, for example, Fig. 1) that the phosphor particles are spherical (See, for example, Par [0033]).

In regards to claim 18, Yoshida discloses (See, for example, Fig. 1) that LED is configured to emit blue light and the phosphor particles are configured to emit yellow or green light (See, for example, Par [0055]). 


                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pan. 

In regards to claim 8, Pan discloses (See, for example, Fig. 16) that the second external phosphor (YAG Ce= 1.0 at %) is in contact with other external phosphors. 

Pan fails to explicitly teach that the second external phosphor surface is not in contact with another phosphor.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the additional external phosphors, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before only involves only routine skill in the art.  In re Karlson, 136 USPQ 184. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida. 

In regards to claim 11, Yoshida discloses (see, for example, Fig. 1) that the phosphor particles are formed by providing a doped core (73), growing a non-doped shell (72) around the doped core. 
However, Yoshida is silent how the core and shell regions are doped and silent about diffusing the dopant in a thermal process partially into the outer region.

Even though the product-by-process limitation including “diffusing the dopant in a thermal process partially into the outer region” is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art,
although produced by a different process, the burden shifts to applicant to come forward
with evidence establishing an unobvious difference between the claimed product and the
prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.
1983). 
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)

In regards to claims 12-14, Yoshida discloses (Par [0035]) the average diameter is for example between 30 to 50 µm. 
However, Yoshida fails to explicitly teach that the average diameter is no greater than 20 μm; the average diameter is at least 2 μm; and the average diameter is no greater than 50 μm.

Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Pan.  

In regards to claims 16 and 19, Yoshida discloses all limitations of claim 10 above except that the dopant is any of Europium, Eu.sup.2+, Cerium, Ce.sup.3+; and the phosphor particles are ceramic phosphor particles.

	Pan discloses that the dopant is any of Europium, Eu.sup.2+, Cerium, Ce.sup.3+ (See, for example, Pars [0144], [0168], and [0202]); and the phosphor particles are ceramic phosphor particles (See, for example, Abstract; Pars [0003], [0084] …).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshida by Pan because this would help the emissive ceramic to provide superior internal quantum efficiency by including a dopant concentration gradient along at least one dimension. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893